Citation Nr: 1114202	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include adhesive capsulitis.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for Wolff-Parkinson-White (WPW) syndrome.

4.  Entitlement to an increased (compensable) disability rating for service-connected fracture residuals of the right fifth metacarpal.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April and September 2006 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a video conference hearing conducted by a Veterans Law Judge in April 1999, at which time the issues addressed were service connection for a heart disorder (WPW syndrome) and for an increased rating for fracture of the right fifth metacarpal.  This hearing was conducted by a Veterans Law Judge who no longer is employed by the Board.  The Veteran, at his April 1999 video conference hearing, withdrew claims seeking service connection for hypertension and for diabetes mellitus.  See page two of hearing transcript (transcript).  He also was later afforded hearings conducted at the RO in May 2008 (via video conference) by a Decision Review Officer, and at a travel Board hearing conducted by the undersigned at the RO in June 2010.  Transcripts of all these hearings have been incorporated with the Veteran's claims folder.  
The issue of entitlement to an increased (compensable) disability rating for service-connected fracture residuals of the right fifth metacarpal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Further action as to the claim for a TDIU rating is deferred pending completion of the development ordered below.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


FINDINGS OF FACT

1.  A right shoulder disorder was not shown during active duty; degenerative joint disease of the right shoulder was not manifested to a compensable degree in the first year following the Veteran's separation from active duty service; symptoms of right shoulder problems were not continuous after service separation; and a right shoulder disability is not shown by competent evidence to have been related to service-connected fracture residuals of the right fifth metacarpal.

2.  In a final November 1997 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus; the RO determined that there was no evidence that the Veteran had been diagnosed with diabetes mellitus during his military service or to a compensable degree within one year of his service discharge.

3.  Evidence received since the final November 1997 rating decision is cumulative of evidence previously submitted to agency decision makers, and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, to include Type II diabetes mellitus.

4.  In a final October 1999 Board decision, service connection for a heart condition, characterized as Wolff-Parkinson-White (WPW) syndrome, was denied; the WPW syndrome was essentially determined to be a congenital condition that was not shown to be aggravated in service.

5.  Evidence received since the final October 1999 Board decision is cumulative of evidence previously submitted to agency decision makers, and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for WPW syndrome.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, to include adhesive capsulitis, was not incurred in active duty service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The November 1997 RO rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

3.  The additional evidence presented since the November 1997 RO decision is not new and material, and the claim for entitlement to service connection for diabetes mellitus, to include Type II diabetes mellitus, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The October 1999 Board decision denying service connection for a heart condition (WPW syndrome) is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).


5.  The additional evidence presented since the October 1999 Board decision is not new and material, and the claim for entitlement to service connection for WPW syndrome is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, concerning the content of the notice, the appellant has not alleged that VA failed to notify him about the information and evidence that is necessary to substantiate a claim for service connection for a disability.  The Board notes that the first notice requirement -- informing the claimant about the information and evidence not of record that is necessary to substantiate the service connection claim for a right shoulder disorder, i.e., the existence of a disability and a connection between the Veteran's service and the disability -- was met by VA on page seven of a June 2006 notice letter in which the RO informed the appellant that, to establish service connection for a disability, the evidence must show three things:  (1) an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; (2) a current physical or mental disability; and (3) a relationship between the current disability and an injury, disease, or event in service.  The Board notes that notice of this particular aspect of service connection (i.e., on a direct basis) was not afforded the Veteran before the adjudication of the RO's April 2006 rating decision.  The claim for service connection for a right shoulder disorder on appeal was subsequently readjudicated in a September 2007 statement of the case (SOC) as well as in several subsequent supplemental SOC's (SSOC's).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the SOC).  Therefore, the Board concludes that a reasonable person could be expected to understand from the notice what was needed.  Sanders v. Nicholson, 487 F.3d 881, 877 (2007) rev'd on other grounds, Shinseki v. Sanders, 129 S. Ct. 1696, 1706 (2009); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the RO provided notice to the Veteran of evidence necessary to establish a disability rating or effective date for the claims of entitlement to service connection in an April 2006 notice letter.

As to secondary service connection under 38 C.F.R. 3.310 - the RO appears to have construed the Veteran's June 2005 claim for a right shoulder disorder as being secondary to his service-connected right little finger disability -- the RO informed the Veteran on page two of an August 2005 (issued before the adjudication of the claim in April 2006) letter to please submit medical evidence on your current right shoulder disability as well as evidence showing a connection between your right shoulder disorder and your service-connected right fifth metacarpal condition.  The notice included a Note, which stated temporary or intermittent flare ups of a condition are not considered aggravation, unless the underlying condition, as contrasted by symptoms, has gotten worse.  

With regard to the evidence that VA would seek to provide and the evidence the claimant was expected to provide, the Board notes that as part of the August 2005 notice letter provided to the Veteran he was informed that VA was responsible for getting relevant records from any Federal agency which might include the military.  On the first page of the August 2005 letter, the RO also informed him that lay statements from individuals would also help in making the decision on his claims.

Finally, with regard to establishing a relationship between a current disability and an injury, disease, or event in service or between a current disability and a service-connected disability, the RO told the appellant that medical evidence was "required to establish this relationship."  See page nine of the August 2005 notice letter, and page seven of the June 2006 notice letter.  The Board acknowledges that this was error, as the United States Court of Appeals for the Federal Circuit has explicitly rejected the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board concludes that this error did not result in harm with regard to the Veteran's claim for service connection for a right shoulder disorder.  (The other claims being adjudicated in this case are subject to special notice requirements, pursuant to Kent, about reopening previously denied claims, and these claims are discussed below.)

Concerning this, the Board notes that lack of prejudicial harm may be shown in three ways:  (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F.3d 881, 877 (2007) rev'd on other grounds by Shinseki, 129 S. Ct. 1696, 1706 (2009); see also Mayfield, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, because the RO did state in other parts of the August 2005 and June 2006 notice letters that lay evidence was relevant to the service connection claim, the indication that medical evidence was "required" to establish a relationship or nexus between a right shoulder disorder and service or a service-connected disability was not prejudicial because a reasonable person could be expected to understand that lay evidence could also be submitted in support of the claim.  Thus, the Board concludes that any defect in the notice letters was cured by actual knowledge on the part of the Veteran that lay evidence could be submitted in support of his claim.

In addition, concerning the information or evidence that the appellant was to provide, that element was also met in the August 2005 letter under the section entitled, "What Do We Still Need From You."  As to the information and evidence that VA would provide, the RO in June 2006 informed the appellant that VA would assist him in getting any records, including medical records, and provided him with VA Form 21-4142 (Authorization and Consent to Release Information) form that would authorize the RO to assist him in this regard; and that it would provide him with a medical examination or get a medical opinion if VA decided that it was necessary to make a decision on his claims.

With regard to the requirements for reopening previously denied claims, after reopening his service connection claim for diabetes in June 2005, the Veteran was advised in the August 2005 letter of both the type of evidence needed to reopen his claim of service connection for diabetes and what was necessary to establish entitlement to the claimed benefit.  The August 2005 letter looked at the bases for the denial of service connection, referring to the service connection claim denial in November 1997.  The Board notes that the Veteran withdrew this claim at his April 1999 video conference hearing.  Further, the Veteran has essentially known since the November 1997 RO decision that the crux of his case seeking service connection for diabetes mellitus, now characterized by the RO as Type II, depended on his showing that he in fact had diabetes mellitus either during his military service or to a compensable degree within one year of his service separation.

Concerning the June 2006 claim seeking to reopen service connection for WPW syndrome, the RO sent a June 2006 letter which included notice of both the type of evidence needed to reopen his claim of service connection for WPW syndrome and what was necessary to establish entitlement to the claimed benefit.  The June 2006 letter looked at the bases for the prior denials of service connection, and in so doing referred to the last final denial, by the Board, in October 1999.  Also, the Veteran has essentially known since the October 1999 Board decision that the crux of his case for entitlement to service connection for WPW syndrome necessitated his showing that his WPW syndrome, a congenital disorder, was aggravated beyond its normal progression during his service.  Accordingly, further development is not indicated.  Thus, the Board finds that the requirements regarding notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claims for the benefit sought have been met.  In this regard, there is no indicated defect in this case.  Kent.

With regard to notice of the type of evidence necessary to establish a disability rating or effective date for the claims of entitlement to service connection, the Board notes that this notice was not provided to the Veteran at the time of the August 2005 notification letter or before the initial adjudication of the diabetes mellitus claim presently on appeal.  The Veteran was provided such notice in June 2006, before the adjudication of his WPW syndrome claim in September 2006.  The Board acknowledges that the notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Despite this failure the Board finds, for the reasons which follow, that no prejudice to the Veteran in proceeding with the issuance of a final decision on the claims for service connection in this case.

In this regard, the preponderance of the evidence is against the appellant's claim for service connection for a right shoulder disorder, and the claims seeking to be reopened, on a new and material basis, are not being reopened.  Thus, any questions as to what would be an appropriate disability rating and effective date to be assigned are moot.  In any event, the RO provided notice to the Veteran of evidence necessary to establish a disability rating or effective date for the claims of entitlement to service connection in a June 2006 letter and the claims on appeal were subsequently readjudicated in a September 2007 SOC.  Prickett.  The claims were also later addressed in March and November 2009.  See SSOC's.  Therefore, the Board concludes that a reasonable person could be expected to understand from the notice what was needed.  Sanders.

Thus, for the reasons discussed above, the Board concludes that the content of the notice provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

In addition, VA has complied with the duty to assist the Veteran in this case.  Relevant VA and private medical records have been obtained and associated with the claims file.  The Board further observes that, pertinent to the claim seeking service connection for a right shoulder disorder on appeal, the Veteran was afforded a VA examination.  The report of examination is dated in February 2006.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and provides medical information needed to adjudicate the affected claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

Applicable Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.)

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under current VA law:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In general, decisions of the Board and the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as these now before the Board on appeal (seeking service connection for diabetes mellitus and WPW syndrome), filed on or after August 29, 2001, in order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with the objective medical evidence.  Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Background and Analysis

Right Shoulder Disorder, to include Adhesive Capsulitis

Service treatment records show that in the course of his March 1974 enlistment examination clinical evaluation, concerning the shoulders, was normal.  A hospital summary indicates that the Veteran was treated in March 1975 after falling.  He gave a history of falling two days earlier onto his right hand, with pain and numbness in the same area since that time.  X-ray examination showed that the Veteran had incurred a fracture involving the articular surface of the base of his fifth metacarpal on the right.  A cast was applied.  The Veteran at this time neither complained of, nor was diagnosed as having, problems associated with his right shoulder.  Similar to the clinical findings documented in the course of the Veteran's March 1974 service enlistment examination, clinical evaluation conducted in the course of his March 1977 separation examination were also described as normal concerning the shoulders.  

A December 1996 VA chest X-ray report showed a clinical history of right shoulder pain.  

A March 1997 VA X-ray report showed that normal findings were reported concerning the Veteran's right hand.  

A May 1997 VA orthopedic clinic record showed a diagnosis of right hand pain.  X-ray examination was normal.  Examination showed tenderness over the dorsal ulnar side of the right hand.  The Veteran received an injection of one percent Lidocaine.  

The report of an August 1998 VA bones examination shows that the Veteran complained of a constant ache over his service-connected right little finger and of difficulty holding things.  Examination showed no overt evidence of any visible mark of a nonunion or a malunion with no evidence of bony prominence of the little finger metacarpal.  There was no sign of any diminished prominence of the knuckle over the right little finger, nor was there overt swelling in the thenar and mypothenar eminence.  No overt area of tenderness was noted.  Full range of right hand motion was demonstrated, strength was slightly less than with the left hand.  Sensory testing revealed subjective deficits in the area of the right little finger metacarpal, only of the palmar aspect.  The diagnoses included status post old healed fracture of the right little finger metacarpal, and persistent pain over the right little finger dorsally associated with some subjective numbness over the sensory branch of the ulnar nerve.  A right shoulder diagnosis was not provided.  The examiner commented that the Veteran did not appear to have any pain or functional limitation from the right little finger fracture.  The examiner added, however, that there existed a small chance of neuroma of the sensory branch of the ulnar nerve which may be causing the complaints of persistent pain in the sensory branch ulnar nerve distribution.  Further sensory testing was recommended.  

A September 2000 VA physical therapy consult note shows that the Veteran was seen for complaints of right shoulder pain.  Following examination, moderately severe supraspinatus right shoulder tendonitis was diagnosed.  

A February 2002 VA MRI (magnetic resonance imaging) report shows that the Veteran's right shoulder was examined.  The findings showed no evidence of rotator cuff wear; and capsular hypertrophy of the acromioclavical joint, clinically correlated with the impingement syndrome.  The results were noted to be otherwise unremarkable.  

An April 2002 VA neurosurgery consult treatment note shows that the Veteran provided a history of right shoulder and neck pain for several months.  After examining the Veteran the examiner commented that a radicular component concerning the pain complaints did not exist.  He attributed the pain complaints to muscle spasms.  

A June 2002 VA physicians note includes diagnoses of chronic cervical pain and chronic right shoulder pain.  A July 2002 VA primary care visit note shows that the Veteran complained of some right shoulder pain.  A July 2002 VA consultation note shows that the Veteran complained of right shoulder pain for one year.  Examination revealed no obvious deformity of the shoulders.  The consultation note also reported that a 2000 X-ray report had shown the presence of right acromioclavicular degenerative arthritis.  

A September 2002 private X-ray report shows findings reflective of right shoulder acromioclavicular joint degenerative change and old clavicle fracture.

A private medical new patient comprehensive shoulder evaluation report, dated in July 2003, shows that the Veteran was seen for right shoulder-related complaints.  The Veteran informed the examiner that his right shoulder problems may have resulted from an injury but he was not sure.  He denied having a prior shoulder dislocation.  Following taking his medical history and examining the Veteran (including X-rays), the examiner  rendered a diagnosis of osteoarthritis of the acromioclavicular joint.

Review of July and October 2003 private operative reports shows that the Veteran reported a history of right shoulder pain.  He underwent right shoulder surgery in July 2003, at which time several surgical procedures were accomplished.  A July 2003 private X-ray report includes a reference to a clinical history of a suspicion of a right rotator cuff tear.  Findings of hypertrophic degenerative changes in the acromioclavicular joint was reported.  In October 2003, right shoulder manipulation under anesthesia and injection of the affected joint was accomplished.  

In June 2005 the Veteran sought service connection for a right shoulder disorder.  See VA Form 21-526.  He seemed to note that he wanted his shoulder disorder to be "added" to his service-connected hand (finger) disability.  The RO appears to have interpreted this as a claim seeking service connection on a secondary basis to his service-connected right little finger disability.  

A February 2006 private examination report shows that, concerning the Veteran's right shoulder, no atrophy or scapular dyskinesia was shown.  The shoulder was not tender and strength was reported to be strong.  Impingement test was negative.  

The report of a February 2006 VA hand, thumb, and fingers examination shows that the examiner was to examine both the Veteran's right little finger and his right shoulder.  As to his finger, the Veteran denied stiffness, swelling, and pain.  He also denied flare-ups and the receipt of treatment for his finger.  He also denied any injury pertaining to his right shoulder.  He reported a history of pain for years, as well as a surgical history.  

Examination of the right shoulder showed no obvious deformities or pain to palpitation.  X-ray examination of the right shoulder showed normal findings.  Right hand examination showed strength equal to the left hand, and normal range of motion of all digits.  No tenderness to palpitation of the right hand was reported.  Right hand X-ray examination showed normal findings.  The  diagnoses were prior fracture of the fifth metacarpal of the right hand with no evident residual, and right shoulder impingement syndrome status post decompression.  The examiner opined that there was no medical evidence to support a finding that a prior hand fracture had caused the right shoulder disability.  She added that the right shoulder condition was not secondary to or aggravated by the prior right hand fracture.  The examiner additionally opined that the right shoulder condition was most likely due to overuse and repetitive motion.  

A May 2006 letter from a private physician, J.H.L., MD, shows that he commented that the Veteran would benefit from shoulder surgery.  The Veteran later underwent private left shoulder surgery in June 2006.

In various written assertions received in June 2006, the Veteran asserted that he injured his right shoulder in the same fall at which time he injured his right hand.  

A May 2007 VA primary care visit treatment note includes a diagnosis of history of bilateral shoulder pain.

An April 2008 VA primary care visit treatment note includes a diagnosis of history of bilateral shoulder pain with adhesive capsulitis.  

In the course of his May 2008 hearing before a RO Decision Review Officer the Veteran at first denied pain associated with his right finger, but did complain of right shoulder pain.  See page three of transcript.  He later complained of right little finger pain when he bent it.  See page four of transcript.  He essentially was asserting that his right shoulder disorder was secondary to his service-connected right little finger disability.  See page 10 of transcript.  The Veteran's attorney suggested that the Veteran had been complaining of shoulder problems since 1978, and that the Veteran's wife would supply a continuity of symptoms statement.  See page 15 of transcript.  No such statement was received by VA.  

As noted, the Veteran also testified at a travel board hearing conducted by the undersigned in June 2010.  Review of the transcript shows that it was alleged that the Veteran's service-connected right finger disability was manifested by stiffness, swelling, and pain.  See page three of transcript.  The Veteran was wearing a brace on his hand, wrist, and forearm.  The Veteran testified, after removing the brace, that he had pain in the back of his hand.  He added that he had difficulty with gripping objects, such as remote controls and drinking glasses.  See page six of transcript.  He complained of constant pain.  See page seven of transcript.  He added that his right hand suffered from limited use due to his right finger disability.  See page nine of transcript.  The Veteran also testified that years later it was determined that his right hand pain was essentially traveling down his arm from his right shoulder.  See page 13 of transcript.  

Also at the June 2010 hearing, the Veteran alleged that his right shoulder disorder was related to his military service, in that he injured his shoulder in the same fall accident where he injured his service-connected right little finger.  See page 19 of transcript.  It was also alleged that the Veteran began to complain of right shoulder symptoms four or five months after the fall.  The Veteran's attorney again alleged that historically the hand-related pain essentially emanated from the Veteran's right shoulder.  See page 20 of transcript.  It was conceded that there was no evidence of a right shoulder injury during the Veteran's period of service.  It was also alleged that following the Veteran's undergoing right shoulder surgery his right hand symptoms lessened.  See page 21 of transcript.  The Veteran was provided a period of sixty days so that a private physician could supply VA with an opinion regarding any possible relationship between his right shoulder problems and his right hand symptoms.  See page 23 of transcript.  Review of the record shows that he did not submit such an opinion.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for the Veteran's claimed right shoulder disorder (to include adhesive capsulitis), on either a direct, secondary, or presumptive basis.  The service treatment records are entirely negative for any complaints of right shoulder problems.  While the Veteran throughout his appeal has provided, at best, inconsistent statements concerning the etiology of his right shoulder problems, alternatively alleging that he hurt his shoulder in the same in-service fall wherein he fractured his right little finger as well as attempting to link it to his service-connected right little finger disorder, as noted, in the course of his June 2010 hearing his attorney conceded that no such in-service right shoulder injury occurred.  Instead, the claim here is essentially premised on entitlement to secondary service connection, as related to his service-connected right finger disorder.  Here, in February 2006 a VA examiner, upon supplying diagnoses of prior fracture of the fifth metacarpal of the right hand with no evident residual, and right shoulder impingement syndrome status post decompression, opined that there was no medical evidence to support a finding that a prior hand fracture had caused the right shoulder disability.  The examiner added that the right shoulder condition was not secondary to or aggravated by the prior right hand fracture.  The examiner additionally opined that the right shoulder condition was most likely due to overuse and repetitive motion.  

On this record, the Veteran is not shown to have manifested findings of right shoulder-related problems until many years after service.  As above reported, he complained of a history of right shoulder pain in 1996, nearly 20 years after his service separation.  The Board finds this gap in time significant, and, it weighs against the existence of a link between his current right shoulder-related problems and his time in service.  Maxson.

The Veteran is also not shown to have demonstrated the existence of a continuity of right shoulder symptomatology after service, required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  To this, while at his May 2008 DRO hearing it was alleged that he had suffered from right shoulder problems since 1978, and that the Veteran's wife would submit a statement to attest to this, such a statement was not provided.  Medical records spanning the time from his service separation to 1996 also are not on file showing either complaints of, treatment for, or diagnoses of right shoulder problems.  Further, at his June 2010 hearing before the undersigned, the record was even held open so that a private medical opinion could be provided in support of the claim.  No such opinion has been provided.  In essence, there is also no post service continuity of complaints or symptoms pertaining to any right shoulder disability.

Given the absence of any evidence in the service treatment records of a right shoulder disorder, including one sustained in an in-service fall, and given the Veteran's not having reported any right shoulder-related symptoms or complaints either in service or on numerous occasions to examiners for many years subsequent to his service separation while seeking treatment for other symptoms and disorders, the Board finds the Veteran's contentions that he injured his right shoulder in service not credible or persuasive evidence.  The statements which he has made in conjunction with his claim for VA compensation benefits that he injured his right shoulder as a result of a fall are not consistent with the documentary evidence contemporaneous with the fall or with other contemporaneous service treatment records.  Accordingly, the Board assigns more probative value in this case to the service treatment records and to the post-service medical records than it does to the Veteran's own lay testimony.

Similarly, the Board finds that the Veteran's contention that he has experienced right shoulder pain and symptoms since service not to be credible for the same reason that it found his contention that he injured his right shoulder in service to be not credible; that is, his contention does not hang together in a consistent manner with documentary evidence over the years which does not show any complaints or findings relevant to right symptoms.

In this case, the only evidence linking the Veteran's current right shoulder problems to either his service or to his service-connected right little finger disorder is his own lay contention.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Like the varicose veins in Barr or dislocated shoulder in Jandreau, right shoulder problems are, generally, capable of lay description by the person experiencing them.  However, a veteran's statements as to subjective symptomatology alone, such as complaints of pain, without medical evidence of an underlying impairment capable of causing the symptoms alleged, is generally not sufficient evidence of the existence of a current disability for VA service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, however, there is a diagnosis of a current right shoulder disability - variously diagnosed, to include adhesive capsulitis and impingement syndrome status post decompensation.  However, whether these diagnosed disorders were as likely as not to have been caused or resulted in a chronic right shoulder disorder today as a result of either the Veteran's service or his service-connected right little finger is a medical matter requiring medical evidence for its resolution.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  As noted, the Veteran was given an opportunity to supply such an opinion, and did not.  Also, as reported above, a VA examiner opined in February 2006 that there was no medical evidence to support a finding that a prior hand fracture had caused the right shoulder disability.  The examiner added that the right shoulder condition was not secondary to or aggravated by the prior right hand fracture, additionally concluding that the right shoulder condition was most likely due to overuse and repetitive motion.  Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology of right shoulder problems since service, his statements are not credible or persuasive because he provided an inconsistent history; basically, claiming in one instance that he hurt his shoulder as a result of an in-service fall, and then, in the alternative arguing that his right shoulder problems are secondarily related to his service-connected right little finger disorder.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).   

Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can make a service connection determination.  The medical evidence in this case relevant to the etiology of the current right shoulder problems -- specifically, the opinion rendered during the February 2006 VA examination -- reflects the current variously-diagnosed chronic right shoulder disorder is not related to his active military service.  There is no contrary evidence of record.

The Board also observes that while a diagnosis of right acromioclavicular degenerative arthritis was made in 2000, that diagnosis comes well after the Veteran's 1977 separation from active duty.  As such, presumptive service connection for right shoulder degenerative joint disease is not for consideration.  

Concerning the February 2006 VA examination report, and its included findings, the Board finds that, without exception, it provided sufficient detail for the Board to make a decision in this case.  See Barr (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Given the absence of a chronic right shoulder disability in service, compensably disabling arthritis in the first post service year, continuous post-service symptoms, a positive medical opinion linking his claimed right shoulder problems to a service-connected disorder, and with no evidence of a nexus between any current right shoulder disability and service, service connection for such disability is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

New and Material Evidence - Diabetes Mellitus

Review of the Veteran's service treatment records show that in the course of his March 1974 enlistment examination the presence of diabetes was not documented.  Diabetes was also not diagnosed in the course of his March 1977 separation examination.

Post-service medical records include a December 1995 VA progress note which shows that the Veteran was to take part in diabetes classes as soon as possible; he was also noted to be taking medications to treat his diabetes.  

A January 1996 VA progress note shows that the Veteran was recently diagnosed with diabetes mellitus, on medication for the past month.  

A January 1997 VA Medical Certificate notes a past medical history of diabetes mellitus, and also shows that the Veteran's current medications included those for treatment of diabetes and high blood pressure.  A March 1997 VA progress note shows a diagnosis of diabetes mellitus.  

Review of a VA Form 119 (Report of Contact) dated in September 1997 shows that the Veteran expressed his desire to seek service connection for diabetes.  

A November 1997 rating decision denied the service connection claim for diabetes.  In denying the claim for service connection for diabetes mellitus, the RO found that there was no evidence that the Veteran had been diagnosed with diabetes mellitus during his military service or to a compensable degree within one year of his service discharge.  The Veteran was notified of the decision in December 1987.  In May 1998 the Veteran filed a notice of disagreement (NOD) with the November 1997 rating decision.  A SOC was issued in June 1998, and the Veteran perfected his appeal via the submission of a June 1998 substantive appeal.  The Veteran, however, in April 1999 withdrew his claim at a video conference hearing conducted by a Veterans Law Judge.  See page two of transcript.  

A July 2002 VA primary care visit note shows the Veteran was seen for his diabetes mellitus.  Diabetes mellitus was diagnosed.  A September 2003 VA primary care visit note included a diagnosis of worsening diabetes mellitus.  A January 2004 VA residents clinic note includes a diagnosis of diabetes mellitus - poor control.

The Veteran sought to reopen his service connection claim for diabetes in June 2005.  See VA Form 21-526.  As part of the application he did not respond the question of whether he had ever been exposed to herbicides in service.  

As part of an April 2006 rating decision the RO, in pertinent part, determined that new and material evidence had not been submitted sufficient to reopen the Veteran's service connection claim for diabetes mellitus Type II.  The RO did not make clear why it recharacterized the claim as "type II" diabetes mellitus.  The Veteran subsequently perfected an appeal of this decision.  

A May 2007 VA primary care visit treatment note includes a diagnosis of Type II diabetes mellitus.

In the course of his May 2008 hearing before the RO Decision Review Officer the Veteran seemed to imply that he, while not having served in Vietnam, "may" have been exposed to herbicides while stationed in Virginia.  See page two of transcript.  

As noted, the Veteran also testified at a hearing conducted by the undersigned in June 2010.  Review of the transcript explicitly shows that no testimony was presented concerning the claim for service connection for diabetes.  See page 34 of transcript. 

Service connection for diabetes mellitus was last finally denied by the RO in November 1997.  Again, it is noted that though the Veteran did in fact perfect an appeal to the RO's November 1997 rating decision denying service connection for diabetes, he later in April 1999 withdrew the claim.  

In November 1997, the RO found that there was no evidence that the Veteran had been diagnosed with diabetes mellitus during his military service or to a compensable degree within one year of his service discharge.  The November 1997 RO decision was withdrawn and it is therefore final.  Under 38 C.F.R. § 20.204(e) the withdrawal of an appeal will be deemed a withdrawal of the NOD and, as here, if filed, the substantive appeal.  

The claim may not be reopened unless new and material evidence is received.  38 U.S.C.A. § 5108.  Thus, for the evidence to be new and material in this case, it must relate to the unestablished fact that either 1) the Veteran had diabetes mellitus in service which continues currently, or 2) that he has diabetes mellitus which was manifested to a compensable degree within one year of his service discharge.  

The evidence received since the November 1997 RO decision does not relate to a previously unestablished fact that would tend to substantiate the Veteran's claim.  Concerning a connection between the Veteran's claimed diabetes mellitus and his service, the Board finds of significant note that the Veteran was first diagnosed after his 1977 service separation with diabetes in 1995, almost 20 years after.  Further, while the medical record does show continuous treatment for diabetes mellitus since 1995, none of these records include an opinion which relates the diabetes mellitus to his military service.  

Accordingly, while the evidence associated with the record subsequent to the RO's November 1997 rating decision is clearly new in the sense that it was not before the RO at the time of its 1997 decision, as it relates to the instant claim, the evidence is not material.  Significantly, it does not include competent medical evidence that supports a finding that the Veteran's claimed diabetes mellitus disorder was either manifested in service or to a compensable degrees within one year of his service separation.  Further, the medical record (to include both before and after November 1997) is silent as to any medical opinion which suggests that diabetes mellitus was either due to his military service or shown to manifested to a compensable degree within one year of his service separation.  While acknowledging that a VA examination has not been conducted specifically relating to the Veteran's service connection claim for diabetes mellitus, as no new and material evidence has been presented or secured in this case, such an examination is not required.  See 38 C.F.R. § 3.159(c)(4)(iii).   Thus, the evidence submitted subsequent to November 1997 does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

Regarding the Veteran's own assertions that his diabetes mellitus "may" be related to his having been exposed to herbicides while serving in Virginia during the Vietnam War, the record is devoid of such exposure.  The law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In sum, while the evidence received since the November 1997 RO decision may be new, none is material, and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and Material Evidence - WPW Syndrome

Service treatment records show that, in the course of his March 1974 enlistment examination, clinical evaluation of the Veteran's heart was normal.  A May 1975 clinical record shows that the Veteran was seen at the McDonald Army hospital for evaluation of Wolff-Parkinson-White (WPW) syndrome.  He gave a history of being in excellent health his entire life, except for having intermittent and sharp chest pains since the age of seven.  WPW, Type B was diagnosed.  A May 1976 shows a history of WPW disease.  The Veteran was seen for complaints of sharp chest pains.  Chest wall pain was diagnosed.  Similar to the clinical findings documented in the course of the Veteran's March 1974 service enlistment examination, clinical evaluation of the heart at his March 1977 service separation was described as being normal.  

Post service, the report of an August 1979 VA examination includes a diagnosis of history of WPW syndrome, not found on "EKG" (electrocardiogram).  

A December 1981 VA progress note shows complaints of episodes of palpitations.  Another December 1981 progress note includes an assessment of WPW Type B.  

An August 1982 VA medical record shows that electrocardiogram testing revealed WPW syndrome.  Observation for supraventricular tachyarrhythmia's was also a diagnosis.

As part of a December 1982 VA Form 21-4138 the Veteran sought service connection for WPW syndrome.  He reported suffering a mild heart attack in 1976, at which time he was treated at the McDonald Army hospital.  He added that the heart attack was then attributed to his WPW syndrome.  He also claimed to have been subsequently treated in 1982 at two different medical facilities for heart complaints.  

The RO denied the Veteran's service connection claim for WPW syndrome in January 1983.  The RO found that the Veteran was seen only once in-service with chest pain complaints and gave a history of such pain for many years prior to his service entry.  The RO noted that while there was a diagnosis of WPW syndrome in-service, the condition was determined to have existed prior to the Veteran's service enlistment and to not have been aggravated beyond its normal progression during his military service.  Also, the RO noted that there had been no showing of continuity of treatment and/or symptomatology since the Veteran's discharge.  The Veteran was notified of this decision later in January 1983.  He submitted an NOD with the decision in February 1983.  See VA Form 21-4138.  An SOC was then issued in February 1983.  The Veteran perfected the appeal by his submission of a substantive appeal (VA Form 1-9) in February 1983.  As part of the substantive appeal he added his desire to be afforded a hearing in the field.  He later requested a 60-day delay in order to submit additional evidence on the day in March 1983 that the hearing was to be held.  

The RO associated private medical records from St. Mary's hospital with the file in May 1983.  These include an August 1967 private medical record showing that the Veteran had his tonsils removed.  Part of the medical record notes that he did not give a history of heart symptoms.  A May 1969 operative report shows that the Veteran underwent an appendectomy.  Physical examination findings noted in conjunction with this admission showed, in pertinent part, that the Veteran's heart symptoms were within normal limits.  

An August 1983 VA abbreviated medical record includes a diagnosis of supraventricular tachycardia by history.  

The Board, in a February 1984 decision, determined that service connection for WPW syndrome was not warranted.  The Board found that the Veteran's WPW syndrome was neither incurred nor aggravated by his service.  The Board also found that WPW syndrome, a congenital disorder affecting heart rhythm, was diagnosed in May 1975 during service.  

In May 1987 the Veteran submitted a claim to reopen his previously denied claim of service connection for WPW syndrome.  The Veteran noted that he had been treated for WPW syndrome while in the military as well as after at the VA hospital in Clarksburg, West Virginia and at the VA Medical Center (VAMC) in the Washington, DC area.  He claimed to have undergone a heart catherization procedure at the VAMC and continued to be on medications since that time.  

Records later associated in June 1987 with the claims file from the VA hospital in Clarksburg include February and October 1982 X-ray reports showing normal chest findings.  A November 1983 electrocardiographic record which notes a clinical impression of palpitations.  A November 1983 Medical Certificate includes a diagnosis of recurrent episodes of "S.V.T." (supraventricular tachycardia).  The Veteran gave a history of being informed he had WPW syndrome when treated by VA in Washington, DC in 1982.  A May 1984 abbreviated medical record includes a diagnosis of supraventricular arrhythmia probably secondary to WPW syndrome.  A January 1985 hospital summary notes diagnoses of atypical chest pain and WPW syndrome.  A September 1986 clinical record shows that cardiovascular evaluation showed "NSR" normal sinus rhythm), with no murmur or extra sounds.  

The records also include a hospital summary from the VAMC in Washington, DC which shows that the Veteran was admitted in November 1982 and discharged in December 1982.  A diagnosis of paroxysmal atrial fibrillation was provided.  The record noted that the Veteran provided a history of WPW syndrome Type B diagnosed seven years earlier at the Clarksburg VAMC.  

A June 1987 RO rating decision denied the Veteran's claim for service connection for WPW syndrome.  After being notified of this decision in July 1987 the Veteran expressed his disagreement as to the denial of his claimed WPW syndrome as part of an August 1987 NOD.  See VA Form 21-4138.  He alleged that his heart condition was not present before his period of military service, that it occurred during this time, and had since continued.  The RO, by letter of August 1987, informed the Veteran that he was presently service connected for a fracture on his right hand.  The letter also asked him to clarify what he was disagreeing with in his August 1987 letter.  The letter specifically asked the Veteran if he was disagreeing with his current evaluation of his right hand condition or "if there was another condition that you wish to have considered at this time."  The Veteran did not respond to this letter.  Though, in the opinion of the Board the Veteran clearly expressed his disagreement with the denial of service connection for WPW syndrome in his August 1987 NOD, the RO nevertheless failed to issue him an SOC.  The claim was later perfected by the submission of a July 1998 substantive appeal following the Veteran being mailed a SOC in June 1998.  The Board also here notes, as will be discussed below, that the Board last finally denied this claim in October 1999.
A December 1989 VA discharge summary shows that the Veteran was admitted with complaints of palpitations and chest pain.  The  diagnoses included atypical chest pain and history of tachyarrhythmia's/induced.  A December 1989 VA stress test consult report shows provisional diagnoses of history of WPW and chest pain.  The results were essentially normal.

A March 1991 VA electrocardiographic record includes a diagnosis of dyspnea, history of fluttering.  

In July 1991, the Veteran sought to reopen his service connection claim for WPW syndrome (characterized as a "heart condition").  

A November 1991 rating decision determined that entitlement to service connection for WPW syndrome, noted to have been previously denied by the Board in February 1984, was denied.  The RO found that the symptoms experienced of WPW syndrome by the Veteran during his military service were similar symptoms reported by the Veteran to have occurred since his childhood.  The RO also noted that the evidence did not establish increased disability during his active service as to warrant a finding of service connection based on aggravation of a pre-existing condition.  The Veteran received notice of this decision in December 1991, and did not appeal the decision.  

As part of a VA medical history form completed by the Veteran in December 1991, under the section "childhood illnesses" he noted questionable rheumatic fever.  

A December 1991 VA discharge summary (inpatient care) includes diagnoses of atypical chest pain, myocardial infarction ruled out; history of paroxysmal atrial fibrillation, stable; and normal sinus rhythm.  

A December 1996 VA chest X-ray report shows no sign of interval change, no evidence of the presence of active disease, and normal cardiovascular outlines.  

A March 1997 VA progress note shows a diagnosis of intermediate problems of "CAD" (coronary artery disease).  The note also indicated what appears to be no "Rx" for "WPW."  

In May 1997, the Veteran submitted a VA Form 21-4138 in which he asserted his desire to submit new and material evidence in support of his claim.  He did not specify as to what disorder, or disorders, to which he was referring.  With this, he included a May 1997 VA orthopedic clinic record which showed a diagnosis of right hand pain.

A June 1997 VA myocardial scan was reported to show normal findings.  

Review of a VA Form 119 (Report of Contact) dated in September 1997 shows that the Veteran expressed his desire to, in pertinent part, reopen his service connection claim for a "heart condition" (WPW syndrome).  

A November 1997 rating decision found that new and material evidence had not been submitted to reopen the claim for service connection for a heart disorder.  The RO noted that the evidence submitted in connection with the current claim does not constitute new and material evidence because it essentially duplicates evidence which was previously considered and his merely cumulative.  The Veteran was notified of the decision in December 1987.  As part of a May 1998 Report of Contact (VA Form 119), the Veteran filed a NOD with the November 1997 rating decision.  A SOC was issued in June 1998, and the Veteran perfected his appeal via the submission of a July 1998 substantive appeal.  

The Board, as part of an October 1999 decision, found that new and material evidence had not been submitted to warrant the reopening of a claim for service connection for a heart condition.  In so finding, the Board observed that in an unappealed Board decision dated in February 1984 which denied the Veteran's service connection claim for WPW syndrome, the Board had determined at that time that WPW syndrome was a congenital disorder which did not show any increase in symptomatology during service.  

A January 2004 VA residents clinic note includes a diagnosis of WPW syndrome, asymptomatic.

The Veteran sought to reopen his service claim for a heart disorder (WPW syndrome) in June 2005.  

In a written statement received in June 2006, the Veteran notified VA that he would, in an effort to reopen his claim, submit a medical nexus opinion concerning his WPW syndrome.  The Board parenthetically observes that such an opinion has yet to be submitted.  

The RO, by means of a rating decision dated in September 2006, found that new and material evidence had not been submitted to reopen the previously claim for service connection for WPW syndrome.  The Veteran was notified of this decision in September 2006.  On his behalf, his attorney submitted a NOD in January 2007.  The Veteran later perfected a timely appeal of this decision.

An April 2008 VA primary care visit treatment note includes a diagnosis of atypical chest pain, with history of WPW syndrome.  

In the course of his May 2008 hearing before the RO DRO the Veteran testified that he was first informed he had WPW syndrome while in the military.  See page 16 of transcript.  The Veteran added that he continued to have symptoms associated with rapid heart rate immediately subsequent to his service separation.  See page 17 of hearing transcript.  

As noted, the Veteran testified at a hearing conducted by the undersigned in June 2010.  Concerning the Veteran's claim seeking entitlement to service connection for WPW syndrome, the Veteran's attorney, while conceding that the disorder was congenital in nature, argued strenuously that the disorder in fact was aggravated during the Veteran's military service.  See pages 34 through 38 of transcript.  The Veteran indicated that he was not currently taking medications to treat his WPW syndrome.  See page 50 of transcript.

As noted, this claim was last finally denied by the Board in October 1999.  At that time the Board essentially found, in finding that new and material evidence had not been submitted to warrant reopening the claim of service connection for a heart condition, that the Veteran's WPW syndrome, a congenital disorder, did not show any increase in symptomatology during service.  

The claim may not be reopened unless new and material evidence is received.  38 U.S.C.A. § 5108.  Thus, for the evidence to be new and material in this case, it must relate to the unestablished fact that the Veteran's congenital WPW syndrome increased in severity during his period of service.  

The evidence received since the October 1999 Board decision does not relate to a previously unestablished fact that would tend to substantiate the Veteran's claim.  While the post-October 1999 medical records include those which reveal diagnoses of WPW syndrome, none include an opinion as to whether or not this condition was aggravated during the Veteran's service.  Also, while the Veteran indicated in June 2006 that he would submit an opinion in support of his claim, he never did.  Furthermore, while the Veteran's attorney, who accompanied him to the June 2010 Board hearing, conceded that the WPW syndrome was congenital in nature, and argued that it had in fact been aggravated during the Veteran's period of active service, new and material evidence to support this claim has not been submitted.  

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously before agency decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In this case, the evidence added to the record merely indicates that WPW syndrome was diagnosed; this fact has already been well established by the record at the time of the last final denial, and as such is cumulative.  

Accordingly, while the evidence associated with the record subsequent to the Board's October 1999 Board decision is clearly new in the sense that it was not before the Board in 1999, as it relates to the instant claim, the evidence is not material.  Significantly, it does not include competent medical evidence that supports a finding that the symptomatology of the Veteran's congenital WPW syndrome increased during service.  The Board also finds noteworthy that the medical record (to include both before and after October 1999) is silent as to any medical opinion which suggests the incurrence of increased symptomatology of the Veteran's WPW syndrome during his military service.  While acknowledging that a VA examination has not been conducted specifically relating to the Veteran's service connection claim for WPW syndrome, as no new and material evidence has been presented or secured in this case, such an examination is not required.  See 38 C.F.R. § 3.159(c)(4)(iii).   Thus, the evidence submitted subsequent to October 1999 does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

Regarding the assertions presented that the symptomatology associated with the WPW syndrome increased during the Veteran's service, the record simply does not show such an increase.  Again, the Board notes that clinical evaluation of the Veteran's heart at the time of his March 1977 service separation examination was normal.  These assertions, by themselves, do not constitute new and material evidence to reopen the claim because such statements are not competent evidence as to a medical nexus requiring medical expertise.  Espiritu, 2 Vet. App. at 494-95.  In sum, while the evidence received since the October 1999 Board decision may be new, none is material, and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for right shoulder disorder, to include adhesive capsulitis, is denied.

As new and material evidence has not been submitted to reopen the claim of service connection for diabetes mellitus, the appeal is denied.

As new and material evidence has not been submitted to reopen the claim of service connection for WPW syndrome, the appeal is denied.

REMAND

Concerning the Veteran's claim seeking a compensable evaluation for his service-connected fracture residuals of the right fifth metacarpal, after the Board denied his increased rating claim in October 1999, he sought an increased rating in June 2005.  See VA Form 21-526.  

The report of a February 2006 VA hand, thumb, and fingers examination shows that the examiner was to examine both the Veteran's service-connected right little finger and his right shoulder.  As to his finger, the Veteran denied stiffness, swelling, and pain.  He also denied flare-ups and the receipt of treatment for his finger.  He also denied any injury pertaining to his right shoulder.  He reported a history of pain for years, as well as a surgical history.  Examination of the right hand should strength equal to the left hand, and normal range of motion of all digits.  No tenderness to palpitation of the right hand was reported.  Right hand X-ray examination showed normal findings.  The  diagnoses included prior fracture of the fifth metacarpal of the right hand with no evident residual.  

In a written statement received by VA in June 2006, the Veteran claimed that his service-connected right hand disorder had worsened, causing additional pain and limited motion.  

In the course of his May 2008 hearing before the RO Decision Review Officer the Veteran at first denied pain associated with his right finger, but did complain of right shoulder pain.  See page three of transcript.  He later complained of right little finger pain when he bent it.  See page four of transcript.  

As noted, the Veteran also testified at a hearing conducted by the undersigned in June 2010.  Review of the transcript shows that it was asserted that the Veteran's service-connected right finger disability was manifested by stiffness, swelling, and pain.  See page three of transcript.  The Veteran was wearing a brace on his hand, wrist, and forearm.  The Veteran testified, after removing the brace, that he had pain in the back of his hand.  He added that he had difficulty with gripping objects, such as remote controls and drinking glasses.  See page six of transcript.  He complained of constant pain.  See page seven of transcript.  He added that his right hand suffered from limited use due to his right finger disability.  See page nine of transcript.  His attorney argued that a 10 percent rating should be assigned, or, in the alternative, that the Veteran be scheduled for a new examination.  See page 15 of transcript.  

In September 2010 (after the issuance of the most recent November 2009 SSOC and also after the case was certified to the Board), medical records are shown to have been received by the RO.  These include some duplicative of those already on file (i.e., service treatment records).  Other records, however, are not duplicative of those records previously incorporated with the Veteran's claims folder.  Specifically, these include private medical records dated in August 2010 concerning the evaluation of the Veteran's service-connected right little finger.  Examination showed range of motion of the fingers to be within normal limits.  Edema was absent.  The right hand was moderately tender, with grip strength being described as strong and without pain bilaterally.  The  diagnosis was post-traumatic arthrosis of the fourth and fifth metacarpal joints of the right hand.  Regarding these above-mentioned records, obtained by the RO in September 2010, the Board observes that 38 C.F.R. § 19.37 addresses this situation.  38 C.F.R. § 19.37(b) deals with a situation where evidence is, like here, received by the agency of original jurisdiction after the transfer of records to the Board.  The pertinent regulation states that the Board "will then determine what action is required with respect to the additional evidence."  As this matter is being remanded any, the matter is moot.  

The Board again notes that the Veteran was last afforded a VA examination to evaluate his service-connected right fifth metacarpal fracture residuals in February 2006.  This was more than five years ago.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the February 2006 VA examination is stale as it was conducted more than five years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one must be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran, as noted, in both June 2006 and June 2010, essentially asserted that his service-connected fracture residuals of the right fifth metacarpal had increased in severity since he had last been examined by VA.

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

As noted, further consideration of the matter of a TDIU rating must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  He should be asked to complete (including full names and addresses, to the extent possible) and return the signed form, so that VA can obtain all medical records pertaining to treatment afforded him for his service-connected fracture residuals of the right fifth metacarpal.

2.  The RO/AMC should arrange for the Veteran to undergo a VA orthopedic examination so that his service-connected fracture residuals of the right fifth metacarpal can be examined.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The orthopedic examiner is to assess the nature and severity of the Veteran's residuals of a fracture to the right fifth (little) finger in accordance with the latest AMIE worksheet for rating disabilities of the fingers.  The examiner should also discuss whether amputation of the right fifth finger is warranted (or if the Veteran's finger is limited to the equivalent of amputation), whether any resulting limitation of motion of other digits due to his service-connected right little finger disability is manifested (and, if so, to what degree), whether interference with overall function of the hand is present.

The physician should conduct range of motion testing of the fingers, expressed in degrees.  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed increased rating issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


